Appellant sued H. H. Williams, as district clerk of Dallas county, together with the sureties on his official bond, for actual and exemplary damages, because of the refusal of Williams to issue an execution upon a judgment rendered in favor of appellant against Murphy  Bolanz, March 7, 1894. A review of the record shows that the same issues, based upon the same facts, have heretofore been decided adversely to appellant in the cases cited below, where full statements of all the matters presented in this appeal are set out. For the reasons announced in the cases cited, the judgment herein is affirmed. Kruegel v. Bolanz, 103 S.W. 435; Kruegel v. Jones, 121 S.W. 218; Kruegel v. Rawlins. 121 S.W. 216; Kruegel v. Murphy  Bolanz, 59 Tex. Civ. App. 482,126 S.W. 680; Kruegel v. Jones, 136 S.W. 835; Kruegel v. Jones, 143 S.W. 989; Kruegel v. Rawlins, 148 S.W. 343; Kruegel v. Murphy 
Bolanz, 157 S.W. 1182; Kruegel v. Williams, 153 S.W. 903; Kruegel v. Murphy, 168 S.W. 983.